Citation Nr: 1750741	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent for eczema dyshidrosis.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for cervical spine degenerative joint disease, GERD, and eczema dyshidrosis, and assigned each a 10 percent rating from April 2010.  In November 2012, the RO increased each disability rating to 10 percent for cervical spine degenerative joint disease, GERD, and eczema dyshidrosis.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of higher ratings remains in appellate status.  

In March 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the Baltimore, Maryland RO.  In June 2016, the Board remanded this case.

A July 2017 rating decision granted service connection for radiculopathy of the right upper extremity and assigned a rating of 40 percent effective July 23, 2016.  Although the issue of entitlement to a higher rating was included in a subsequent supplemental statement of the case, there is no notice of disagreement (NOD) on this issue as the Veteran did not submit a VA Form 21-0958 to initiate an NOD as is required to claims and appeals filed on or after March 24, 2015.  See 38 C.F.R. § 20.202.   

The issues of higher ratings for cervical spine degenerative joint disease and eczema dyshidrosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's GERD has caused persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal pain, but has not caused hematemesis or melena, anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a schedular rating of 30 percent, but no higher, for GERD are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Â§Â§ 4.1, 4.20, 4.7, 4.10, 4.114, Diagnostic Codes 7399-7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran was afforded a VA examination in March 2010.  At that time, the Veteran denied nausea, vomiting, diarrhea, constipation, indigestion, hemorrhoids, abdominal mass, abdominal swelling, jaundice, fecal incontinence, post-prandial symptoms after ulcer surgery, dysphagia, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  The Veteran had heartburn, regurgitation, and was taking Prilosec.  The current diagnosis was GERD.  The effect on work was decreased concentration and pain.  With regard to daily activities, there was a moderate effects on chores, exercise, sports, recreation, eating, and sleep.

The Veteran was afforded VA examination in November 2010 and March 2011.  The Veteran reported alternating diarrhea and constipation as well as abdominal bloating.  The examinations were conducted to evaluate a disability other than GERD.

In March 2012, the Veteran was afforded esophageal and stomach/duodenal examinations.  At that time, the Veteran indicated that he began experiencing heartburn symptoms one month after his hospitalization in January 2004 for a bleeding ulcer.  His symptoms were worse especially after eating spicy foods and were relieved for 2-3 hours at a time with Tums medication.  In 2008, he was started on Prilosec once daily and in 2010, his dose was increased.  The once a day Prilosec greatly controlled his symptoms.  Presently, he only took the Prilosec twice daily two times a week when his symptoms were not controlled on the once daily medication.  The Veteran had infrequent episodes of epigastric distress, pyrosis, and substernal arm or shoulder pain.  He did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  There was no impact on work.  The current diagnosis was GERD.  His hemoglobin and hematocrit in 2009 (14.7/43) and in 2010 (15.7/46.1) were all normal. 

At his hearing, the Veteran indicated that he had burning and problems with swallowing which had become more severe and was constant when he was not taking medication.  

On September 2012 and June 2016 examinations, it was noted that the Veteran's constipation and diarrhea were due to irritable bowel syndrome and his sleep disturbance and fatigue were due to fibromyalgia.

In August 2016, the Veteran was afforded a VA examination.  Current symptoms were noted as persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, and recurrent vomiting.  The examiner also indicated that the GERD resulted in sleep impairment four times per year.  He did not have symptoms productive of severe impairment of health.  Weight loss and hematemesis were not indicated.  The current symptoms lasted for less than one day.  He did not have esophageal stricture, spasms, and diverticula.  The impact on work was that the Veteran frequently needed breaks and water.

The Veteran's GERD is rated under Diagnostic Code 7399-7346.  Diagnostic Code 7346 provides a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.

The Veteran's general contentions have remained consistent and taking into consideration the clinical findings, the Veteran's GERD symptoms more nearly approximate a 30 percent rating.  However, although the Veteran has some symptoms which are listed among those for 60 percent criteria, the rating criteria requires that the Veteran have not only pain and vomiting, but also weight loss and hematemesis which he does not have.  Moreover, he does not alternatively have melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the evidence supports a higher rating of 30 percent for GERD.  


ORDER

Entitlement to a 30 percent rating, but not higher, for GERD for the entire appeal period is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

With regard to his skin disorder, the Veteran's claim was remanded for a current examination to determine his level of disability.  In July 2016, the Veteran was examined.  The examiner did not assess the percent of the entire body areas affected and percent of exposed body areas affected by the eczema dyshidrosis.  It appears that the Veteran may have been examined during an inactive period and no opinion regarding an approximate percentage was made.  

As noted in the prior remand, the Veteran indicated that he has flare-ups.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  In Voerth v. West, 13 Vet. App. 117 (1999), however, the Court stated that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  The holding in Ardison did not apply in Voerth because an orthopedic disability is different from a skin condition.  A flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Voerth, at 123.  In this case, the Veteran has a skin condition and an attempt to evaluate the Veteran during a period of a flare-up should be made.  If the Veteran's flare-up periods are short in duration, the examiner should still attempt to provide an assessment of the percent of the entire body areas affected and percent of exposed body areas affected by the eczema dyshidrosis.

With regard to cervical spine disability, the Board remanded this case for the Veteran to be afforded a current cervical spine examination to assess his level of disability.  The Court issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The most recent VA examination was inadequate per Correia.  The Board further notes that in Sharp v. Shulkin, __ Vet. App. __, 2017 WL 3879425 (Sept. 6, 2017), the Court explained that "the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  

While the recent VA examination considered flare-ups, since the Veteran is being reexamined and his level of disability may have changed, the nature and extent of flare-ups should again be considered.  The examiners should elicit relevant information as to a veteran's flares with a description of the additional functional loss, if any, a veteran suffers during flares.  The examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.  

In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia and Sharp.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected skin disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  

An attempt to evaluate the Veteran during an active phase of the disease should be undertaken.  If the Veteran's flare-up periods are short in duration, the examiner should still attempt to provide an assessment of the percent of the entire body areas affected and percent of exposed body areas affected by the eczema dyshidrosis.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected cervical spine disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


